ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
North Arizona Construction Company            )      ASBCA No. 61028
                                              )
Under Contract No. W5K9UR-12-P-7021           )

APPEARANCE FOR THE APPELLANT:                        Mr. Mohammad Hussein Zamani
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Bruce L. Mayeaux, JA
                                                      Trial Attorney

        OPINION BY ADMINISTRATIVE JUDGE YOUNGER ON THE
     GOVERNMENT'S MOTION TO DISMISS FOR LACK OF JURISDICTION

       The government moves to dismiss this appeal, contending that appellant, North
Arizona Construction Company (appellant or North Arizona) did not timely appeal to the
Board from a contracting officer's final decision pursuant to the 90-day limitations period
in the Contract Disputes Act, 41 U.S.C. § 7104 (CDA). Appellant opposes the motion.
We grant the motion and dismiss the appeal for lack of jurisdiction.

            STATEMENT OF FACTS FOR PURPOSES OF THE MOTION

        1. On 21 May 2012, appellant and the Department of the Army (Army or
government) bilaterally executed a purchase order, No. W5K9UR-12-P-7021 (contract),
for the construction of upgrades to a police station in Afghanistan for a total value of
1,295,306.06 Afghani or $26,640 (R4, tab 1 at 1-2). The contract incorporated the
standard Federal Acquisition Regulation (FAR) clause 52.233-1, DISPUTES (JUN 2008)
(R4, tab 1 at 20).

        2. During performance, appellant allegedly encountered problems in obtaining
access to the construction site (see generally R4, tab 3). On 27 October 2012, appellant
emailed a "Memo for Record," an invoice, and other documents to the contracting officer,
Mr. Isaac Thorp (CO Thorp) (Bd. corr. file, app. 29 January 2017 notice of appeal, attach.
file name "Gmail - Invoice PB Landay Upgrades - W5K9UR-12-P-7021.pdf'). The
"Memo for Record" was characterized by appellant as its claim seeking payment for 70%
of the costs related to materials allegedly stolen because an Army commander would not
allow appellant to store the materials at the construction site, and as a result, the items
were left unsecured outside the site. Appellant stated that the previous contracting officer
advised it to submit a claim for the stolen materials after work was completed. (R4, tab 5)
The Board is unable to locate copies of the invoice and other documents that were a part
of the 27 October submission in the record.

       3. In an email dated 28 October 2012, CO Thorp notified appellant that quality
issues with the construction work would need to be corrected prior to acceptance by the
government. Additionally, CO Thorp informed appellant that the government was not
responsible for appellant's loss and would not pay appellant's invoice for the allegedly
stolen materials. CO Thorp advised appellant that once corrective actions were
completed it could submit an invoice for the contract amount. (Bd. corr. file, app.
29 January 2017 notice of appeal, attach. file name "Gmail - Invoice PB Landay
Upgrades - W5K9UR-12-P-702 l.pdf') The email on its face is not styled as a final
decision.

        4. Between October and November 2012, the parties continued to exchange email
correspondence regarding responsibility for the costs of the allegedly stolen materials
(see generally R4, tab 7; Bd. corr. file, app. 29 January 2017 notice of appeal, attach. file
name "Gmail - Invoice PB Landay Upgrades - W5K9UR-12-P-7021.pdf'). After
receiving confirmation from government personnel that corrective work was completed,
CO Thorp, in an email dated 14 November 2012, directed appellant to submit its invoice
for the contract amount (R4, tab 7).

       5. After continued insistence by appellant that it was entitled to payment for costs
associated with the allegedly stolen materials, CO Thorp, in an email dated
27 November 2012, advised appellant to submit two invoices, one pertaining to the
contract amount and the other pertaining to appellant's request for the costs of the lost
materials which would be treated as its claim under the contract. CO Thorp also advised
appellant to provide supporting documentation with its claim. (R4, tab 7)

        6. On the same date, appellant submitted its claim package via email as directed by
CO Thorp. The package included the earlier submitted 27 October 2012 "Memo for
Record" (see statement 2) and an invoice in the amount of 1,071,444 Afghani.* (Bd. corr.
file, app. email lack of support. With respect to appeal rights, the decision included the following
language in relevant part:

               This is the final decision of the Contracting Officer. You
               may appeal this decision to the agency board of contract
               appeals. If you decide to appeal, you must, within 90 days
               from the date you receive this decision, mail or otherwise
               furnish written notice to the agency board of contract appeals
               and provide a copy to the Contracting Officer from whose
               decision this appeal is taken. The notice shall indicate that an
               appeal is intended, reference this decision, and identify the
               contract by number.

(R4, tab 13)

       8. On 1March2013, CO Bastiani emailed appellant a release of claims form for
appellant's execution (R4, tab 15). CO Bastiani and appellant subsequently exchanged a
series of emails as follows, in pertinent part:

(a) [Appellant via email on 2 March 2013]:

               You should pay the money of stolen material. We should talk
               face to face, to find the solution.

(b) [CO Bastiani via email on 3 March 2013]:

               It is not necessary for us to speak face to face regarding this
               matter. We have requested supporting documentation for this
               claim multiple times which [appellant] was unable to provide.
               I have issued the Contracting Officer's Final Decision on this
               claim which was sent to [appellant] on 1March2013.

               Please sign and return the release of claims.

(c) [Appellant via email on 3 March 2013]:

               I had provide [sic] the necessary documents before, but no
               one pay attention on them, for third time I suggest to talk face
               to face.

(d) [CO Bastiani via email on 3 March 2013]:




                                              3
               When did you provide the documentation supporting the
               claim? I do not want an invoice, pictures or a list of
               materials. I want to see paid receipts showing that you
               purchased and paid for the materials for this job one time and
               then when they were allegedly stolen, you went out and
               purchased and paid for the exact same materials again.

               There is absolutely no reason for us to talk face to face.
               Speaking to eachother [sic] will not settle this matter. Unless
               you can email me the paid invoices showing that you paid for
               the same materials twice, there will be no further discussion
               regarding this claim.

(R4, tab 14)

       9. By email dated 29 April 2013, a contracting specialist requested appellant to
execute an attached release of claims. By email dated 1 May 2013, appellant refused to
sign the release until the government paid it for the lost materials, stating, in part, that "I
submitted my stolen materials invoice to Mr. Isaac Thorp, they did not pay me. [T]hey
sent out document, which is not reasonable." (R4, tab 17)

        10. By email dated 29 January 2017, appellant filed a notice of appeal to the
Board, seeking payment for the lost materials under the contract. The notice did not refer
to or attach the 26 February 2013 final decision.

       11. On 1 February 201 7, the Board directed appellant to submit a copy of the
claim submitted to the contracting officer that was the subject of the appeal (Bd. corr.,
order dtd. 1 February 2017). In emails dated 3 February 2017, appellant transmitted
several documents to the Board which included copies of the 27 November 2012 claim
package and the 26 February 2013 final decision.

      12. The record includes a 14 February 2017 declaration from CO Bastiani
pursuant to 28 U.S.C. § 1746 (R4, tab 19). CO Bastiani states, in relevant part, that:

                      It was on 01 March 2013 that I digitally signed the
               [final decision] and sent it to [appellant] via email (I generally
               make it a practice to send documents the same day they are
               signed for posterity sake), return receipt requested, as was my
               customary means of providing documentation for which
               evidence of receipt was necessary in the deployed
               environment. While the record does not contain a copy of the
               email by which I provided the [decision] to [appellant], in
               later email correspondence I did refer [appellant] to the


                                               4
              decision provided to them on 01 March 2013; a point that
              [appellant] does not refute.

(Id. at 3)
                                        DECISION

        The government contends that appellant failed to timely appeal from the
contracting officer's 26 February 2013 final decision (see statement 7) within the 90-day
statutory period, depriving the Board of jurisdiction over this appeal. To support its
contention, the government asserts that appellant received the final decision on
1March2013, offering CO Bastiani's declaration, email correspondence between the
parties after the decision was issued, and appellant's electronic transmission of a copy of
the decision to government counsel and the Board on 3 February 2017 as evidence of
receipt. (Gov't mot. at 5)

       In opposing the motion, appellant largely advances arguments related to the merits
of the dispute. Appellant contends that it neither had knowledge, nor did CO Bastiani
adequately inform it, regarding appealing to the Board. (Bd. corr. file, app. email dtd.
13 March 2017). Appellant further elaborated that "[a]fter 4 years. I found the website of
ASBCA and submitting my claims! When I found, I did submit my claim. The [Army] did
not completely inform me. So I did not understand about law and process of ASBCA. I
am so sorry about late of it. But please review all documents. Which show my claim is
absolutely correct!" (Bd. corr. file, app. email dtd. 3 April 2017 sent to government
paralegal and copied to the Board in response to gov't reply)

       After careful consideration of the record, we conclude that the government's motion
must be granted and the appeal dismissed for lack of jurisdiction. We reach the conclusion
for two principal reasons.

       First, the appeal was filed long after the time specified by law. Under the CDA, a
contracting officer's final decision "is not subject to review by any forum, tribunal, or
Federal Government agency, unless an appeal or action is timely commenced." 41 U.S.C.
§ 7103(g). To initiate an appeal from a final decision to an agency board, a contractor must
do so within 90 days from the contractor's receipt date of the decision. 41 U.S.C. § 7104.
This 90-day appeal period is statutory and may not be waived or extended. See Cosmic
Construction Co. v. United States, 697 F.3d 1389, 1390 (Fed. Cir. 1982). Therefore, a timely
appeal is a jurisdictional prerequisite for the Board to entertain an appeal. Mansoor
International Development Services, ASBCA No. 58423, 14-1 BCA il 35,742 at 174,926-27.

       The CDA requires a contracting officer to "mail or otherwise furnish a copy of the
decision to the contractor." 41 U.S.C. § 7103(d). FAR 33.211 further provides that the
contracting officer is to furnish a copy "by certified mail, return receipt requested, or by
any other method that provides evidence of receipt." While appellant bears the burden of


                                             5
proof to establish that its appeal to the Board was timely filed, the government bears the
burden of establishing the receipt date of the final decision by the contractor. Singleton
Enterprises, ASBCA No. 58235, 14-1 BCA ~ 35,554 at 174,227. To meet this burden,
the government must provide "objective indicia" of actual physical receipt. Riley &
Ephriam Construction Co. v. United States, 408 F.3d 1369, 1372 (Fed. Cir. 2005).

        CO Bastiani attested that he sent the final decision via email on 1 March 2013, and
correspondence in the record shows that he later informed appellant that a decision was
sent on that date (statement 8). While this alone may be insufficient to prove receipt,
appellant's statements in response to the government's motion lead us to conclude that it
did in fact receive the final decision on 1 March 2013. Appellant does not assert that it
received the decision on a different date. Rather, its contentions center on the adequacy
of the government's notice and its unfamiliarity with the Board and the contract dispute
process. Appellant appears to concede that its appeal is untimely, stating that "[a]fter
4 years. I found the website of ASBCA and submitting my claims! When I found, I did
submit my claim. The [Army] did not completely inform me. So I did not understand
about law and process of ASBCA. I am so sorry about late of it." (Bd. corr. file, app.
email 809 F.3d 1244 (Fed. Cir. 2016), that
a contracting officer's indication that he was still willing to reconsider his final decision
could lead a contractor to believe the statute of limitations, was being tolled, see
Guardian Angels, 809 F .3d at 1249-51, we are not presented with such circumstances
here. CO Bastiani never gave appellant any reason to hope that his decision was in any
way not final - especially not after his 3 March 2013 email (see statement 8(b)) and the
29 April 2013 email from the government (see statement 9) seeking a release of
appellant's claims.

        Second, the advice of rights in the decision was adequate. It is clear that this appeal
was filed substantially more than 90 days after appellant's receipt of the contracting
officer's decision. However, a decision that does not adequately inform the contractor of
its appeal rights may prevent the running of the statutory 90-day period provided that
actual prejudice or detrimental reliance is shown by the contractor. See Decker & Co. v.
West, 76 F.3d 1573, 1579 (Fed. Cir. 1996) (proof of harm caused by defect); Mansoor
International, 14-1BCA~35,742 at 174,926 (proof of actual prejudice or detrimental
reliance caused by omission of detailed appeal rights). The CDA requires the final


                                              6
decision to include language that informs "the contractor of its rights as provided in this
chapter." 41 U.S.C. § 7103(e). The implementing regulation, FAR 33.21 l(a)(4)(v),
provides that the final decision shall include substantially the following language, in
relevant part:

                     This is the final decision of the Contracting Officer.
              You may appeal this decision to the agency board of contract
              appeals. If you decide to appeal, you must, within 90 days
              from the date you receive this decision, mail or otherwise
              furnish written notice to the agency board of contract appeals
              and provide a copy to the Contracting Officer from whose
              decision this appeal is taken. The notice shall indicate that an
              appeal is intended, reference this decision, and identify the
              contract by number.

Here, the final decision quoted verbatim the language from FAR 33.21 l(a)(4)(v) above
(statement 7). The notification was neither incomplete nor misleading. Acceptance of
appellant's contentions that the government did not inform it regarding the Board would
enlarge the government's obligation beyond what is required by the statute and
regulation. As stated previously, we lack authority to waive or extend the 90-day
statutory period. Because the final decision adequately apprised appellant of its appeal
rights and this appeal was filed more than 90 days from receipt of the decision, we lack
jurisdiction to hear this untimely appeal.

                                      CONCLUSION

        The government's motion is granted and the appeal is dismissed for lack of
jurisdiction.




                                                 ~~RYOUNGER
       Dated: 11 December 2017



                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)




                                             7
 I concur                                        I concur

                                                ~/·
 RICHARD SHACKLEFORD                             J. REID PROUTY
 Administrative Judge                            Administrative Judge
 Acting Chairman                                 Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61028, Appeal of North
Arizona Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            8